Citation Nr: 0938529	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-30 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Washington, D.C. Appeals Management Center (AMC) of the 
Department of Veterans Affairs (VA) which granted service 
connection for the Veteran's PTSD, and assigned an initial 
disability evaluation of 30 percent.  This rating decision 
was issued as a result of the Board's June 2004 remand 
requiring additional development for the Veteran's service 
connection claim for PTSD.

The Board also remanded the issues of entitlement to service 
connection for hearing loss and tinnitus.  In a January 2006 
rating decision, the AMC granted service connection for these 
disabilities.


FINDING OF FACT

Throughout the course of this appeal, the Veteran's PTSD has 
been manifested by serious symptoms, but without total social 
and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 70 percent for PTSD have been met throughout the entire 
initial rating period.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, supra.

Where a claim has been substantiated after the enactment of 
the VCAA, the veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008). There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This duty 
to assist contemplates that VA will help a claimant obtain 
records relevant to his claim(s), whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  He has been afforded a 
VA psychiatric examination in July 2005 and a sufficient 
medical opinion has been obtained.  Although the Veteran has 
argued that he is entitled to a higher disability evaluation, 
he has not stated that his symptoms have worsened since that 
examination.

As there is no indication from either the Veteran or his 
representative that there is any outstanding pertinent 
medical evidence to be obtained, the Board may proceed with 
consideration of the Veteran's claim.

Initial Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of the veteran's disability 
is also considered. Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

PTSD is evaluated under VA's General Rating Formula for 
Mental Disorders.  Under the formula, a 30 percent rating is 
assigned where the disorder is manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work). DSM-IV; 
38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

PTSD Increased Rating Claim

A January 2001 VA biopsychosocial assessment indicated that 
the Veteran had recently been admitted for alcohol 
detoxification following heavy alcohol use for the past 30 
years.  He reported that his alcohol dependence began at age 
15 and that he has attempted to stop drinking on multiple 
occasions in the past.  He denied any significant periods of 
sobriety and stated that he was unable to stay sober outside 
of a structured environment.  He reported being a combat 
veteran and that he experienced no residuals as a result.  

Employment as a laborer was reported.  Previous treatment or 
hospitalizations for a psychiatric disorder were denied.  The 
provider noted no delusions, hallucinations, flattening of 
affect or overt depression following a mental status 
examination.  In-patient testing during his detoxification 
revealed problems with anxiety and depression for which the 
Veteran declined treatment.  Signs of PTSD were also noted 
and the Veteran accepted a treatment referral for this 
condition.  A diagnosis of alcohol dependence was made and a 
GAF score of 43 was noted.

A January 2001 VA treatment note indicates that the Veteran 
had described some exposure to potentially traumatic events 
but endorsed few reexperiencing or hyperarousal symptoms.  He 
also did not note that any of these symptoms had intensified 
since he had been sober.  The psychologist noted that PTSD 
could not be ruled out as a diagnosis but that it did not 
seem to be a priority given the relatively low endorsement of 
symptoms in combination with his long-term alcoholism.  

During VA treatment in July 2001, the Veteran reported 
occasionally feeling anxious.  He denied feeling depressed 
and reported infrequent memories and nightmares of Vietnam 
combat exposure.  He declined treatment for his PTSD.  Mental 
status examination was negative for evidence of psychotic 
thought processes.  The Veteran was described as alert, 
oriented, cooperative and slightly irritable.  Suicidal and 
homicidal ideations were denied.

During a July 2005 VA psychiatric examination, the Veteran 
reported that he had been fearful of being hit or wounded 
when he was serving in Vietnam.  He reported re-experiencing 
these traumatic events on occasion; particularly when he sees 
people of Vietnamese descent, and was angry that many people 
of Vietnamese decent have been financially successful when he 
has not been.  He also reported that he was tempted to 
assault people of Vietnamese decent, but had not yet done so 
out of fear of going to jail.  

Intensely hot days reminded him of Vietnam.  He reported 
feeling depressed, nervous, tense and anxious after being 
reminded of his Vietnam experiences.  Traumatic nightmares 
that caused him to wake up in a cold sweat were reported but 
he was unable to recall the content of these nightmares.  He 
reported sleeping six hours per night.  He avoided news of 
the Iraq war as the circumstances were similar to Vietnam.

The Veteran also reported a history of heavy drinking and in-
patient treatment for that condition during his July 2005 VA 
psychiatric examination.  He had stopped drinking two years 
previously.  He worked as a laborer for the city government 
in a job he had obtained through a homeless shelter.  He 
reported having some friends but that he did not keep in 
contact with his mother or sister who lived relatively close 
to him.  He had been married twice, but now lived alone.  He 
was hypervigilant at night but felt that this symptom had 
improved since his return from Vietnam.  He felt that he no 
longer enjoyed many activities that he had previously 
enjoyed.  He no longer kept weapons in his home, because he 
feared that he might "do something with them."

The July 2005 VA psychiatrist noted that the Veteran's speech 
was intact, that his answers to questions were appropriate, 
that his orientation and intellectual functioning were 
intact, and his insight and judgment were "good."  His 
concentration was poor.  Following this examination, the 
examiner diagnosed the Veteran as suffering from PTSD and 
assigned a GAF score of 45.

The July 2005 examiner assigned the Veteran a GAF score of 
45, indicating serious impairment.  This GAF is consistent 
with the score assigned during the January 2001 
hospitalization.  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 
supra.  

While there is some evidence that the Veteran may be 
functioning at a higher level, the mental health 
professionals have consistently found a serious disability.  
The evidence is in at least equipoise.  Resolving doubt in 
his favor, the Board finds that a serious disability has been 
demonstrated.  In addition, the record reflects deficiencies 
in the areas of family relations (as shown by his lack of 
such relationships), work (as shown by the fact that his 
current employment was obtained through a homeless shelter 
and he was apparently unable to obtain employment on his 
own), and mood (as shown by the findings of depression and 
loss of interest in activities that he previously 
participated in).  Although his thinking has been intact on 
examination, he has also voiced thoughts of harming others. 

Resolving doubt in the Veteran's favor, the Board finds that 
the criteria for a 70 percent rating have been met since the 
effective date of service connection.  Inasmuch as the 
Veteran has been able to maintain employment and some 
friendships, the evidence is against a finding that there is 
total occupational and social impairment.  Accordingly, a 100 
percent rating has not been met at any time during the appeal 
period.  38 C.F.R. §§ 4.7, 4.21.  Staged ratings are 
therefore not warranted.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability has manifested by impairment in 
social functioning and mood as well as sleep disturbances 
throughout the course of this appeal.  The rating criteria 
contemplate these impairments.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).

TDIU

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2008).  

As discussed above the Veteran is reportedly maintaining 
gainful employment.  Hence the record does not raise the 
question of entitlement to TDIU.


ORDER

Entitlement to an initial disability evaluation of 70 percent 
for PTSD is granted, effective May 31, 2001.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


